DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  the claims recite limitations “discharge potion” and should state “discharge portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the claims recite the limitation “wherein when a projection plane is assumed for the scroll in a case…” It is not clear what the “case” is referencing. The specification does not provide any context for what this case is or how it should be interpreted. It’s not clear if the “case” is akin to a housing/casing for a turbocharger, or if the claim is referencing some “imaginary” case/plane reference point from which to view and measure the scroll limitations.
Claims 5-8 recite that “the most protruding position” is provided on the reference start point side in relation to a center of the reference line. It’s not clear what this limitation is saying in relation to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Dettmann et al. (US 8545177), hereinafter referenced as Dettmann.
Regarding claim 1, Dettmann discloses a centrifugal compressor comprising: an impeller (18); and a scroll (Figure 3) which is disposed around the impeller and includes a flow passage formed in a rotation direction of the impeller, wherein the scroll includes a winding end portion on an end point side of the flow passage in the rotation direction, a discharge potion connected to the winding end portion, a winding start portion connected to the discharge potion on a start point side of the flow passage in the rotation direction, and a flow passage inner surface facing the flow passage, and wherein when a projection plane is assumed for the scroll in a case in which a viewing point is located on a fluid suction 
Regarding claims 2-4, Dettmann discloses the centrifugal compressor according to claim 1, wherein the protrusion portion and an upstream inner surface on an opposite side of the rotation direction in relation to the protrusion portion and a downstream inner surface on the rotation direction side in relation to the protrusion portion, in the flow passage inner surface of the scroll, have a continuous inclination in a tangential direction (protrusion portion 30 is “smoothly” connected, and therefore has a continuous inclination in a tangential direction on the upstream and downstream sides thereof).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Isogai (US 20150345515).
Regarding claim 1, Isogai discloses a centrifugal compressor comprising: an impeller (13); and a scroll (Figure 6) which is disposed around the impeller and includes a flow passage formed in a rotation direction of the impeller, wherein the scroll includes a winding end portion on an end point side of the flow passage in the rotation direction, a discharge potion connected to the winding end portion, a winding start portion connected to the discharge potion on a start point side of the flow passage in the rotation direction, and a flow passage inner surface facing the flow passage, and wherein when a projection plane is assumed for the scroll in a case in which a viewing point is located on a fluid suction 

    PNG
    media_image1.png
    459
    490
    media_image1.png
    Greyscale

	
Regarding claims 2-4, Isogai discloses the centrifugal compressor according to claim 1, wherein the protrusion portion and an upstream inner surface on an opposite side of the rotation direction in relation to the protrusion portion and a downstream inner surface on the rotation direction side in 
Regarding claims 5-8, Isogai discloses the centrifugal compressor according to claim 1, wherein the most protruding position of the protrusion portion from the reference line on the projection plane is provided on the reference start point side in relation to a center of the reference line (see above annotation which is pointed at the “most protruding portion” of the curved protruding portion, which is “closer” to the reference starting point by the tongue than it is to the center of the reference line; in addition, claims are unclear, and were interpreted as best as could be done based on the originally filed disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai (US 20150345515) in view of Iwakiri (US 20180149170).
Isogai discloses a centrifugal compressor comprising: an impeller (13); and a scroll (Figure 6) which is disposed around the impeller and includes a flow passage formed in a rotation direction of the impeller, wherein the scroll includes a discharge potion disposed on an end point side of the flow passage in the rotation direction, a winding start portion connected to the discharge potion on a start point side of the flow passage in the rotation direction, and a flow passage inner surface facing the flow passage, and wherein when a projection plane is assumed for the scroll in a case in which a viewing 
Isogai fails to teach the reference measurement points at which the projection portion is contained therein is defined by -60 degrees with respect to the reference start point are assumed for the flow passage inner surface projected on the projection plane.
Iwakiri teaches a scroll for a centrifugal compressor (Figure 1), the scroll defining specific zones with respect to the polar coordinate system (see Figure 2). Iwakiri further discloses separation suppressing cross section 10 is disposed from the connection position P in the scroll flow passage 4 to an upstream predetermined angular position .theta.1, and thereby it is possible to form the scroll flow passage 4 so that the flow line curvature of the fluid that becomes the recirculation flow changes gradually (smoothly) from the angular position .theta.1 to the connection position P. Accordingly, it is possible to suppress a rapid change in the flow line curvature of the fluid that becomes the recirculation flow in the vicinity of the connection position P, which makes it possible to suppress separation due to the rapid change, and to reduce loss that accompanies recirculation.
Because Isogai discloses a centrifugal compressor with a curved protrusion on the inner surface near the recirculation zone, and because Iwakiri defines a similar scroll configuration which defines a desire to change the flow line curvature so that it is gradual at the theta.1 position defined around the “-60 degrees” region of the scroll, it therefore would have been obvious to one of ordinary skill in the art 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morita (US 9874224) teaches a scroll for a centrifugal compressor that defines a protrusion portion (53) on the inner side surface (Figure 5A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745